UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL W. SAMUEL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:94-cr-00773-JFA-1)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell W. Samuel, Appellant Pro Se.     Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell W. Samuel appeals the district court’s order

denying his motion seeking an order compelling the Government to

file a Fed. R. Crim. P. 35 motion on his behalf and request a

sentence reduction based on substantial assistance.                 We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                  See

United States v. Samuel, No. 3:94-cr-00773-JFA-1 (D.S.C. May 11,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2